 1 MCGREGOR W. SCOTT
   United States Attorney
 2 CAMERON L. DESMOND
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8
                                IN THE UNITED STATES DISTRICT COURT
 9
                                   EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                          CASE NO. 2:19-CR-00144-TLN
12                               Plaintiff,             STIPULATION REGARDING EXCLUDABLE
                                                        TIME PERIODS UNDER SPEEDY TRIAL ACT;
13                         v.                           FINDINGS AND ORDER
14   ALFREDO OREJEL YEPEZ, JR.,                         DATE: December 5, 2019
                                                        TIME: 9:30 a.m.
15                               Defendant.             COURT: Hon. Troy L. Nunley
16

17                                              STIPULATION

18          Plaintiff United States of America, by and through its counsel of record, and defendant, by and

19 through defendant’s counsel of record, hereby stipulate as follows:

20          1.     By previous order, this matter was set for status on December 5, 2019.

21          2.     By this stipulation, defendant now moves to continue the status conference until February

22 20, 2020, at 9:30 a.m., and to exclude time between December 5, 2019, and February 20, 2020, under

23 Local Code T4.

24          3.     The parties agree and stipulate, and request that the Court find the following:

25                 a)      The government has represented that the discovery associated with this case

26          includes multiple reports, audio recordings, and photographs. All of this discovery has been

27          either produced directly to counsel and/or made available for inspection and copying.

28 / / /

      STIPULATION REGARDING EXCLUDABLE TIME             1
      PERIODS UNDER SPEEDY TRIAL ACT
 1 ///

 2                b)      Counsel for defendant visited DEA to review the physical evidence on November

 3         12, 2019. Counsel for defendant desires additional time to review the electronic discovery,

 4         conduct independent investigation and legal research, and otherwise prepare for trial.

 5                c)      Counsel for defendant believes that failure to grant the above-requested

 6         continuance would deny him/her the reasonable time necessary for effective preparation, taking

 7         into account the exercise of due diligence.

 8                d)      The government does not object to the continuance.

 9                e)      Based on the above-stated findings, the ends of justice served by continuing the

10         case as requested outweigh the interest of the public and the defendant in a trial within the

11         original date prescribed by the Speedy Trial Act.

12                f)      For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161,

13         et seq., within which trial must commence, the time period of December 5, 2019 to February 20,

14         2020, inclusive, is deemed excludable pursuant to 18 U.S.C.§ 3161(h)(7)(A), B(iv) [Local Code

15         T4] because it results from a continuance granted by the Court at defendant’s request on the basis

16         of the Court’s finding that the ends of justice served by taking such action outweigh the best

17         interest of the public and the defendant in a speedy trial.

18 / / /

19 / / /

20 / / /

21 / / /

22 / / /

23 / / /

24 / / /

25 / / /

26 / / /

27 / / /

28 / / /

      STIPULATION REGARDING EXCLUDABLE TIME              2
      PERIODS UNDER SPEEDY TRIAL ACT
 1 ///

 2          4.     Nothing in this stipulation and order shall preclude a finding that other provisions of the

 3 Speedy Trial Act dictate that additional time periods are excludable from the period within which a trial

 4 must commence.

 5          IT IS SO STIPULATED.

 6
     Dated: December 2, 2019                                 MCGREGOR W. SCOTT
 7                                                           United States Attorney
 8
                                                             /s/ CAMERON L. DESMOND
 9                                                           CAMERON L. DESMOND
                                                             Assistant United States Attorney
10

11
     Dated: December 2, 2019                                 /s/ CHRIS COSCA
12                                                           CHRIS COSCA
13                                                           Counsel for Defendant
                                                             Alfredo Orejel Yepez, Jr.
14

15
                                           FINDINGS AND ORDER
16
            IT IS SO FOUND AND ORDERED this 2nd day of December, 2019.
17

18

19

20
                                                         Troy L. Nunley
21                                                       United States District Judge

22

23

24

25

26

27

28

      STIPULATION REGARDING EXCLUDABLE TIME              3
      PERIODS UNDER SPEEDY TRIAL ACT
